IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00037-CR

AMANDA GAYLE HIXON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 09-02097-CRF-272


                          MEMORANDUM OPINION


       Amanda Gayle Hixon pled guilty to possession of a controlled substance, less

than one gram, and was sentenced to 10 years in prison. The sentence was suspended

and Hixon was placed on community supervision for 5 years. The State then filed a

motion to revoke Hixon’s community supervision and a hearing was held before a

magistrate. The magistrate revoked the community supervision and Hixon appealed to

this Court.

       Hixon then revised her notice of appeal to request a hearing regarding the

magistrate’s ruling with the referring district court. See TEX. GOV’T CODE ANN. § 54.1113
(Vernon 2005). Hixon sent a letter to this Court explaining the circumstances of this

proceeding and asking the Court to “remove this case, at this time, from appeal.” The

parties and the trial court agree that the magistrate’s “judgment is not yet final and

sentence has not yet been pronounced.”

        Because there is no final, appealable order, this appeal is dismissed for want of

jurisdiction. See TEX. R. APP. P. 25.2(a)(2); 26.2(a).



                                             TOM GRAY
                                             Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed March 24, 2010
Do not publish
[CR25]




Hixon v. State                                                                     Page 2